Title: To Benjamin Franklin from Stephen Sayre, 7 June 1779
From: Sayre, Stephen
To: Franklin, Benjamin


Sir
Amsterdam 7th June 1779—
I wrote your excellency a few Lines upon my arrival here. I requested the great favr of some Letters that might aid me when I arrived in Dominica: for unless I am encouraged from your Excellency to stay longer in Europe, my resolution is to get into America as soon as Opportunity offers, after I have secured some little property for myself in Dominica. [Ever]y difficulty attends procuring such Letters. I must beg you will state it in your answer, and be kind enough to give me a Letter yourself to the Governor of Martinico, Guadaloupe or Dominica. Perhaps no Person in France, let his Station be ever so favourable, can give me a better than your Excellence— I shall be detain’d here some two or three weeks, & hope for the favour of an Answer &c &c—
I am somewhat at a loss to guess the reason why your Excely is totally silent as to that part of my former Letter respecting a new constructed Ship, so singularly superior. I suppose you can give no credit to so extraordinary a matter. I have a Model now with me, for explanation, so far as regards the better sailing, & better safety of a Ship in a Sea or Leeshore &c &c. and the Captains who are now present from America, Cordice & Coffin, whom I have consulted on her points of novelty, stand decidedly convinced she has infinite, & hetherto inconceivable advantages over any Ship that ever was built: & they are willing to attest [torn: their?] opinion, tho’ previous to seeing her they believed no improvement could be made beyond an English Ship. I shall keep out of sight the principle on which I would construct a Ship for fighting untill I have Opportunity to explain myself to Congress. I am clear in the Opinion, & am confirm’d by daily experiments, that I can contrive a Ship so much superior to any now in use, as to be morally sure of success over every thing on the Seas—nothing can take her but another after the same form— I could render the whole British Navy totally useless with a very few, not larger than Frigates, on my construction—they may also be built of the softest pine, at a very small expence: for half the labour only is necessary.
I have red. Letters by the last post from London, which request my Interest with your Excellence, to know how far, or in what manner, you would now give aid to Ireland. It is thought that in case a War with Spain takes place, a Fleet might with safety be sent on the Coast of Ireland: but that it will be necessary that an American should come over in it with powers as to the Fleet, & have proper Instructions as to his conduct with the people. In short, the aid must be American, to avoid prejudices &c &c— I am requested to take that Commission if thought proper— Would my coming to Passy be of any use?— I am desired to tell your Excellency that a Doctor Moore gives Lord North constant information what is going forward in Paris—he was a Clergeman—I know him to be a dirty fellow.
I am with great Respect Your Excellency’s most Humle Servt.
Stephen Sayre
 
Addressed: A Son Excellence / Benj: Franklin / Ministire Plenipotentiere / de Etats Unie de Amerique / Paris—
Notation: Sayce Stephen 7 June 1779.
